Brock, J.,
dissenting: The public utilities commission has express statutory authority to certify to this court at any time any question *600of law that arises out of any matter before the commission, provided that a justiciable issue is involved and the question relates to a proceeding which is adversary. RSA 365:20; Petition of White Mountain Power Co., 96 N.H. 144, 146-47, 71 A.2d 496, 499-500 (1950); Petition of Turner, 97 N.H. 449, 91 A.2d 458 (1952) (dictum). This court, however, may in the exercise of its discretion accept or decline such interlocutory transfers. Sup. Ct. Rule 9.
I vehemently disagree with my colleagues that a justiciable controversy is not to be found in the record of the various PUC proceedings now before us. By its terms, RSA 541:18 permits public utilities, authorized under RSA chapter 369 to issue securities, to do so pending appeal unless the supreme court finds that justice requires a suspension of the order in question. It cannot reasonably be denied that in the present case Public Service Company’s right to issue bonds is clearly infringed by uncertainty as to their validity during the appeal period, a period which could extend for upwards of two years under our practice. Such uncertainty results from a purely legal question: will this court apply the “at risk” rule it applied to rate cases in Appeal of Granite State Electric Co., 120 N.H. 536, 540, 421 A.2d 121, 123 (1980), to the issuance of bonds and securities, or will this court conclude, in determining the rights of public utilities under RSA 541:18, that only a suspension order from this court can prevent the valid issuance of bonds after a PUC authorization? A justiciable issue of law clearly exists.
One need not be concerned by the fact that Public Service Company has pending before the PUC a motion for a supplemental order directing it to issue the securities. The issue of the validity of such an order is not before us and may be dealt with when and if such an order is ever made by the PUC. Relying on information set forth in the motion and on evidence in the case before it, the PUC determined that it should transfer a question of law to this court at this time because without a clarification of New Hampshire law the proposed complex and integrated financing plan could not proceed and “[t]here is no realistic alternative to the current transaction. . . . The final closing of the transaction must take place according to the present schedule because delay would make it highly unlikely that the public offering portion of the transaction could be held together.” Such a determination and decision were, in my opinion, clearly within the powers of this agency of the Executive Branch of our State government.
The transferred question involves rights conferred on PSNH in a docket that remains open before the PUC and by a PUC order whose execution is still subject to PUC supervision under RSA 374:3. See also Petition of White Mountain Power Co., 96 N.H. at *601147, 71 A.2d at 500. While it is clear to me that the PUC may certify questions of law to this court under RSA 365:20, if they may be relevant to decisions that it has made or might make, regardless of whether a party to the docket actively questions an interpretation of a statute, any possible doubt that an adversary proceeding exists is removed by the fact that the Seacoast Anti-Pollution League has actively opposed Public Service Company’s request to be allowed to issue bonds and filed a timely objection to PSNH’s present motion. The so-called Turner test is satisfied.
Nor is the fact that PSNH could have requested a transfer of this question earlier, but failed to do so, dispositive, as the Consumer Advocate has suggested in his Supplement to Oral Argument. Everyone is free to raise a legal question only when it seems propitious (or essential) to do so, subject only to equitable and procedural constraints such as the statute of limitations and the doctrine of laches, neither of which applies here.
In my lone and lonely opinion, the majority elevates form over substance. More than a century ago, Chief Justice Doe, putting distance between this court and the technicalities and niceties of ancient legal forms and practices which so often caused injustice, and interpreting part I, article 14 of our State Constitution, stated that “for ascertaining, establishing, and vindicating contested rights in civil cases, each party has such remedy, including form, method, and order of procedure, as justice and convenience require,” Owen v. Weston, 63 N.H. 599, 600, 4 A. 801, 802 (1885), and that: “Within constitutional and statutory limits, and upon due consideration of what is just and convenient in a legal view that may be broader than the facts of a single case, parties are entitled to the most just and convenient procedure that can be invented.” Id. (emphasis added).
It has been argued strenuously that we are called upon to render nothing more than an advisory opinion here. An advisory opinion is defined as “[a] formal opinion . . . upon a question of law . . . not actually presented in a concrete case at law.” Black’s Law Dictionary, 4th edition (1951). That the question of law certified to us is one that has been presented in a concrete case at law is so clear to me as not to require further discussion.
There is neither a constitutional nor a statutory bar to the court’s accepting the question certified.
One commentator, referring to Chief Justice Doe, has said: “Until his memory is forgotten, cases in New Hampshire will be tried expeditiously and upon their merits; justice will not be ‘strangled in the net of form’.9 Harv. L. Rev. 534, 535 (1896).
While the memory of Doe remains, not entirely forgotten, this is a *602case in which justice, and the parties seeking it out, have clearly been “strangled in the net of form ..and the niceties of procedure.